tax_exempt_and_government_entities_division department of the treasury internal_revenue_service washington d c release number release date date uil code contact person identification_number contact number employer_identification_number form required to be filed tax years dear this is our final_determination that you do not qualify for exemption from federal_income_tax as an organization described in internal_revenue_code sec_501 recently we sent you a letter in response to your application that proposed an adverse determination the letter explained the facts law and rationale and gave you days to file a protest we also sent you a letter notifying you of your right to request a review of your application by the appeals_office and gave you days to request review in writing since we did not receive a protest or request for review within the requisite days the proposed adverse determination is now final because you do not qualify for exemption as an organization described in code sec_501 donors may not deduct contributions to you under code sec_170 you must file federal_income_tax returns on the form and for the years listed above within days of this letter unless you request an extension of time to file instructions and do not send them to this office failure_to_file the returns timely may result in a penalty file the returns in accordance with their if you agree with our deletions you do not need to take any further if you have any questions about this letter please contact the person whose name and telephone number are shown in the heading of this letter we will make this letter and our proposed adverse determination_letter available for public inspection under code sec_6110 after deleting certain identifying information please read the enclosed notice notice of intention to disclose and review the two attached letters that show our proposed deletions if you disagree with our proposed deletions follow the instructions in notice action federal_income_tax status and responsibilities please contact irs customer service at if you have any questions about your or the irs customer service number for businesses the irs customer service number for people with hearing impairments is enclosure sincerely tamera ripperda director exempt_organizations notice redacted proposed adverse determination_letter redacted final adverse determination_letter department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division date legend date state t dear contact person identification_number contact number fax number employer_identification_number uil sec_501 sec_501 dollar_figure we have considered your application_for recognition of exemption from federal_income_tax under internal_revenue_code i r c sec_501 based on the information provided we have concluded that you do not qualify for exemption under sec_501 the basis for our conclusion is set forth below facts you are a state non-profit non-membership corporation formed on date for charitable and scientific purposes your articles of incorporation articles state that you are organized and operated exclusively for charitable and scientific purposes within the meaning of sec_501 your articles forbid inurement and campaign intervention limit legislative activities and upon dissolution your assets must be distributed to sec_501 organizations you also have a conflict of interest policy you were formed to develop free and open source software that lets users easily work with photos audio and video modules in the t software environment including a photo organizing tool a programmer tool an audio editing tool and a video editing tool ie the tools you state that your specific activities are a website including online forums a wiki and user guide and awareness campaigns and fundraising activities ninety percent of your activities are developing open source software the remaining ten percent is divided between fundraising and promotion of open source software and maintaining your website writing free and open source software maintaining you publish the tools under the gnu lesser general_public license which grants every person the royalty free rights to reproduce prepare derivative works of sub-license and distribute their contributions and derivative works thereof it also allows any person to run copy redistribute and modify code for any purpose provided distribution of modified and unmodified works are subject_to the same license the tools will be included in the major t distributions by other persons to be used by users around the world you are not publishing or distributing these t distributions you also state that the tools are included in a free and open source software operating system that is intended for school use the software is assembled by private persons for distribution to schools districts however you have not provided a copy of the software package description of the other software the tools are bundled with or even reported how many copies of the tools were distributed to school districts you are not publishing or distributing this software package you describe your charitable purpose as providing free software complete with documentation user-guides and responsive support and that your main activity is the promotion and development of free and open source software that benefits the general_public production of free and open source software aims to provide a no-cost alternative to software that can sell for as much as dollar_figure a license you aim to construct services and tools provided free to all that will allow the poor access to what would otherwise likely be inaccessible tools thereby providing relief to the poor or underprivileged however the tools have been downloaded many times but you do not know who the users are or whether they use them for exempt or private purposes you also do not know how many users if any are poor or underprivileged your you state that the tools along with the source code and user guides enable artistic production of non-commercial and commercial works_of_art by supporting the development of digital artistic media and is thereby promoting the arts you do not screen the content produced using the tools to ensure it is not political campaign activity lobbying unsupported opinion or furthering any other prohibited purpose or limited activity although not included in your articles you also claim exemption through educational activities you state that you are educating because the primary characteristic of open source software the required sharing of source and object code has allowed people around the world to learn and apply their skills by studying and improving the tools code publishing the source code allowing people to study it comprises most of your educational efforts free and open source software fundamentally has an educational component to it you do provide training and educational materials without charge but that is an insubstantial amount of your efforts when asked to provide specific information and detail regarding your educational activities you provided your website address which included user guides and wikis for the tools and provided links to websites for other organizations’ materials you state that you provide maintain and update these educational guides for users and specifications and documentation for both users and developers in conjunction with each of your projects you participated in some conferences but did not describe or provide educational materials you state that you also intend to provide instruction on how to use the tools but have not provided copies of any educational or instructional materials you state that you provide mailing lists where the public can ask questions and your engineers are available from time to time via internet relay chat to discuss the tools with the public however these activities are an insubstantial part of your efforts you did not provide detailed information on how your activities further scientific purposes except to state that a free and open source software project creates a public domain of technical knowledge that anyone can learn and use you also state that by creating programs as free and open source software you hope to spur innovation and education in the computer science software engineering photography sound engineering and video engineering fields you do make the tools source code and object code available to the general_public on a nondiscriminatory basis by publishing it on your website for unrestricted downloading subject_to the open source licenses you will own any copyrights to code authored by your employees however the tools incorporate code licensed to you by the authors who are the copyright holders you require such code be licensed to you under open source compatible licenses so you have standing to protect the code so that it can remain viable over the long term for the user community ensuring the broadest public benefit you do not require code authors donate copyrights to their code to you these copyright holders retain the power to relicense the code they own under a non-free license law sec_501 provides for the exemption from federal_income_tax for organizations described in sec_501 such organizations are recognized if they are organized and operated exclusively for religious charitable educational_purposes or other exempt purposes sec_1_501_c_3_-1 provides that an organization will be regarded as operated exclusively for one or more exempt purposes only if it engages primarily in activities that accomplish one or more of such exempt purposes specified in sec_501 an organization will not be so regarded if more than an insubstantial part of its activities is not in furtherance of an exempt_purpose sec_1_501_c_3_-1 provides that the term charitable is used in sec_501 in its generally accepted legal sense and includes among other things lessening the burdens of government relief of the poor and distressed or of the underprivileged advancement of education or science erection or maintenance of public buildings monuments or works and promotion of social welfare by organizations designed to accomplish any of the above purposes or in part to defend human and civil rights secured_by law sec_1_501_c_3_-1 provides that the term educational relates to a the instruction or training of the individual for the purpose of improving or developing his capabilities or b the instruction of the public on subjects useful to the individual and beneficial to the community sec_1_501_c_3_-1 example provides that an educational_organization includes an organization whose activities consist of presenting public discussion groups forums panels lectures or other similar programs such programs may be on radio or television sec_1_501_c_3_-1 provides that a scientific_organization must be organized and operated in the public interest therefore the term scientific as used in sec_501 includes the carrying on of scientific research in the public interest scientific research does not include activities of a type ordinarily carried on as an incident to commercial or industrial operations as for example the ordinary testing or inspection of materials or products or the designing or construction of equipment buildings etc the public interest processes or formula resulting from such research are made available to the public on a nondiscriminatory basis b if such research is performed for the united_states or any of its agencies or instrumentalities or for a state or political_subdivision thereof or c if such research is directed toward benefiting the public a if the results of such research including any patents copyrights scientific research will be regarded as carried on in section dollar_figure of revproc_2014_9 r b dollar_figure requires applicants describe proposed activities in sufficient detail to permit a conclusion that the organization will clearly meet the particular requirements for exemption pursuant to the section of the code under which exemption is claimed that mere restatements of exempt purposes does not meet this requirement that t he organization must fully describe all of the activities in which it expects to engage including the standards criteria procedures or other means adopted or planned for carrying out the activities and that w here the organization cannot demonstrate to the satisfaction of the service that it qualifies for exemption pursuant to the section of the code under which exemption is claimed the service will generally issue a proposed adverse determination_letter or ruling in revrul_65_1 1965_1_cb_226 an organization that made research grants for the development of new machinery to be used in particular commercial operations and retained all the rights to the new developments did not qualify for exemption under sec_501 revrul_65_2 1965_1_cb_227 holds that a foundation operated exclusively to teach children a sport by holding clinics conducted by qualified instructors in schools playgrounds and parks and by providing free instruction equipment and facilities qualifies for exemption under sec_501 revrul_66_179 1966_1_cb_139 provides illustrations under which garden clubs may establish exemption as charitable or educational organizations civic organizations horticultural_organizations or as social clubs revrul_66_255 1966_2_cb_210 holds that a nonprofit organization which through meetings films forums and publications educates the public in a particular method of painless childbirth is entitled to exemption revrul_70_186 1970_1_cb_128 held that an organization formed to preserve a lake as a public recreational facility and to improve the condition of the water in the lake to enhance its recreational features qualified for exemption under sec_501 as a charitable_organization that erected or maintained a public work the ruling determined that by treating the water removing algae and otherwise improving the condition of the water the organization ensured the continued use of the lake for public recreational purposes and therefore performed a charitable activity furthermore the benefits of the organization’s activities flowed principally to the general_public through the maintenance and improvement of public recreational facilities in revrul_71_29 1971_1_cb_150 we held that providing the city transit authority with the funds necessary to insure that bus service for the city is continued is a charitable disbursement furthering exempt purposes the charitable element in facilitating public transportation is established in the statute of charitable uses eliz i c which recognized as charitable the ‘repair of bridges ports havens causeways and highways’ revrul_76_443 1976_2_cb_149 a nonprofit organization that makes facilities and equipment available to the general_public for the production of noncommercial educational or cultural television programs for communication to the public via public and educational channels of a commercial cable television company qualifies for exemption under sec_501 in revrul_77_42 1977_1_cb_142 the service held that a nonprofit organization that sets up closed-circuit radio transmitting equipment in multiple residence structures such as nursing homes rest homes and convalescent homes providing senior citizens within the buildings an opportunity to listen to free non-commercial and educational broadcasts concerning their special needs is operated exclusively for charitable and educational_purposes and qualifies for exemption under sec_501 in revrul_79_369 1979_2_cb_226 the service held that an otherwise qualifying_organization created to develop and promote an appreciation of contemporary symphonic and chamber music by recording and selling primarily to libraries and educational institutions new works of unrecognized composers as well as neglected works of more established composers is exempt under sec_501 the music selected for recording has a limited commercial market and is not generally produced by the commercial music publishing and recording industry for sale to the public some records are provided free to radio stations operated by educational institutions in 326_us_279 the supreme court held that the presence of a single non-exempt purpose if substantial in nature will destroy the exemption regardless of the number or importance of truly exempt purposes the court found that the trade_association had an underlying commercial motive that distinguished its educational program from that carried out by a university in 73_tc_717 the tax_court upheld the service’s position that the organization was not conducting educational activities since it did not provide any formal instruction it did not provide classes lectures or instructional material the court determined that the organization did not serve an educational or charitable purpose even though it was conducting flying lessons 92_tc_1053 discussing 88_tc_1 aff'd without published opinion 838_f2d_465 4th cir application of law you are organized exclusively for charitable and scientific purposes however you are not described in sec_501 because you are not operating for exclusively charitable or scientific purposes you also claim that you are organized for educational_purposes but based on the information provided you are not operated for educational_purposes you have a substantial nonexempt purpose your purpose is to produce a product you do not to serve a charitable_class educate individuals or perform scientific research in the public interest you have a substantial nonexempt purpose you have a substantial nonexempt purpose because you develop software published under open source compatible licenses that authorize use by any person for any purpose including nonexempt purposes such as commercial recreational or personal purposes including campaign intervention and lobbying in 326_us_279 the supreme court found that even though an organization has some exempt_activities if there is one activity that is substantial and does not further an exempt_purpose the organization will not qualify for exemption open source software is published under licenses that allow any person to use the software or parts of the software for any purpose including nonexempt purposes such as commercial recreational or personal purposes therefore you have a nonexempt purpose as developing software is your primary activity it is a substantial activity accordingly you have a substantial nonexempt purpose and are not exempt under sec_501 developing open source software does not further a charitable purpose your activities do not further a charitable purpose because you do not limit your service to a specific charitable_class the class of people served by the tools must be both indefinite and have charitable characteristics see 92_tc_1053 discussing 88_tc_1 aff'd without published opinion 838_f2d_465 4th cir indefinite means that the specific members comprising the class are not fixed the public is an indefinite class as are the users of the t operating system whom are the users of the tools the magnitude and breath of the benefited class does not cause it to be inherently charitable d the large size of the benefited class does not diminish the need for the class to have charitable characteristics charitable characteristics are analyzed qualitatively the court in american campaign academy pincite stated class size is only one factor to be considered in our qualitative analysis it is not the sole determinant accordingly petitioner must show that republican entities and candidates possess charitable characteristics in order that the entities and candidates be deemed members of a charitable_class see sec_1_501_c_3_-1 income_tax regs for a noninclusive list of charitable characteristics poor distressed underprivileged religious educational scientific etc the large size of the republican party which petitioner submits is ultimately benefited by its graduates does not diminish the need for such showing you have not shown that all members of public share any charitable characteristics the general_public is by definition not poor ie income of the area median income distressed elderly underprivileged or sharing any other charitable characteristic and do not meet the definition of a charitable_class similarly users of the t operating system and the tools do not share any charitable characteristics the only common characteristic they have is that they are users of the t software environment we also note that the tools licensing allows programmers to incorporate some or all of the tools code into their own software programs you have not shown that programmers are a charitable_class you cite 535_f3d_1373 fed cir to argue that multiple agency approvals of comparable organizations all support the charitable nature of nonprofit free software organizations generally however at issue was the ability of a copyright holder to dedicate certain work to free public use and yet enforce an ‘open source’ copyright license to control the future distribution and modification of that work the court used terms like ‘public use’ ‘public license’ ‘use by the public’ ‘dedicate works to the public’ and the like in the context of copyright law not within the meaning of sec_501 the underlying regulations or administrative or judicial rulings copyright and tax-exempt laws are not co-extensive copyright owners are not a recognized charitable_class whatever public good the tools provide it is not the type of benefit to the community contemplated by sec_501 not all organizations which incidentally enhance the public good will be classified as public organizations within the meaning of sec_501 for example while political campaigns clearly provide a benefit to the community as part of the democratic process sec_501 expressly prohibits participation by exempt_organizations any amount of campaign intervention disqualifies an otherwise exempt_organization see sec_501 similarly commerce clearly provides an economic benefit to the community but sec_1_501_c_3_-1 and limit the kinds and amounts of commerce exempt_organizations may conduct it is significant that congress enacted special exemption provisions for certain types of organizations which would be unable to meet the stricter sec_501 tests which require service to public interests rather than to private ones accordingly because you do not limit use of the tools to a charitable_class the development and distribution of the tools to the public under open source licenses is not the type of benefit to the community contemplated by sec_501 and does not further a charitable purpose a you do not serve the poor or underprivileged you claim that developing and publishing the tools under open source licenses serves the poor and underprivileged you state that while you know how many times the tools or components of the tools are downloaded you do not know who the users are nor for which purposes they use the tools you also do not know if any users are poor or underprivileged much less the percent of all users whom are members of a charitable_class mere publishing under open source licenses for all to use does not show that the poor and underprivileged actually use the tools unlike the organization in revrul_77_42 supra you have not shown the tools are focused on the special needs of the poor or underprivileged applicants bear the burden of demonstrating their activities exclusively further exempt purposes see sec_4 of revproc_2014_9 2014_2_irb_281 where the organization cannot demonstrate to the satisfaction of the service that its proposed activities will be exempt the service will generally issue a proposed adverse determination_letter or ruling because you have not shown that the tools in fact benefit members of a charitable_class you are not operated exclusively for charitable purposes within the meaning of sec_501 b your tools do not further a charitable purpose you note the tools enable artistic productions of non-commercial and commercial works_of_art and therefore promotes the arts promotion of the arts is a charitable purpose unlike the organization in revrul_79_369 supra that promoted the arts in part by recording and distributing performances of new works of unrecognized composers as well as neglected works of more established composers primarily to educational institutions you are providing the digital equivalent of paint paintbrushes and canvases which artists use to create art you do not limit your distribution and do not know who uses the tools much less if they use them for artistic purposes unlike the organization in revrul_76_443 supra which provided facilities and equipment for members of the public to use to produce noncommercial educational and cultural content for broadcast via public and educational channels you do not know who uses the tools much less what kind of content they create with the tools also you specifically pointed to the royalty free nature of the tools as an alternative to existing commercial products costing up to dollar_figure per license the very antithesis of the organization in the revrul_79_369 you lack the essential tax characteristics that qualified the organizations described in rev ruls and for exemption accordingly developing and distributing the tools to the public under open source licenses does not promote and develop the arts in a way that is recognized as furthering a charitable purpose c software is not a public work you state that your main activity in producing free and open source software is effectively the erection of a public work because your primary expense is the employment of engineers to build software tools that through free and open source licensing are dedicated to the public the development and distribution of software is not a public work even if published under open source or creative commons compatible licenses because software is not a facility ordinarily provided to the community at public expense sec_1_501_c_3_-1 defines the term charitable to include erecting or maintaining public buildings monuments or works this the statute of language slightly broadens the original formulation from four centuries ago charitable uses eliz c recognized as charitable the ‘repair of bridges ports havens causeways and highways' quoted in revrul_71_29 the regulation also closely parallels the synthesis provided by restatement trusts sec_28 which defines charitable to include government or municipal purposes such as the construction or maintenance of public the charitable purpose buildings bridges streets highways or other public facilities underlying public works is to provide the community with facilities ordinarily provided at public expense see comment k restatement trusts scott and ascher on trust sec_5 ed sec_38 this same consistency of language is also found in the ordinary meaning of public works defined variously as s tructures such as roads or dams built by the government for public use and paid for by public funds black’s law dictionary 7th ed a ll works of a fixed nature such as highways canals waterworks docks etc constructed by public bodies for public use and construction or engineering operations carried out by or for the state_or_local_government on behalf of the community oxford’s english dictionary our rulings adhere very closely to these definitions ballentine’s law dictionary or enjoyment protection and supra or any of the many other tax and trust authorities we reviewed software the regulations restatements treatises cases and our rulings are remarkably consistent with the original formulation in the statute of charitable uses in the face of such consistency of the key characteristics over four centuries we are constrained from extending the term public works to encompass intangibles such as software even if we were not so constrained we also conclude that software fails several other key tax characteristics of public works first software is not a lake park or like any other public work described in rev ruls is not a facility it is intangible and by its very nature software is not fixed its perpetual existence and access by the public relies upon private persons hosting the code on private servers and anyone may is not it second software is not ordinarily provided at public expense alter the tools third a something ordinarily constructed by public bodies for use by members of the public public work cannot be owned by private persons much of the tools code is owned by private fourth even if the tools were otherwise a public work the benefits of the program persons flow to individuals who use it to watch movies and video for nonpublic purposes anyone can appropriate it or portions of its code for nonpublic uses which you encourage we described above how private persons can use the tools for nonexempt purposes we have not found any authority that authorizes a member of the public to use a public work for nonpublic purposes open source licensing ensures the tools are finally public works must serve a community accessible to the world we have not found any authority for the proposition that the world is a community within the meaning of sec_501 you imply that because the court in 535_f3d_1373 fed cir recognized that free and open software licenses are used by software engineers to dedicate certain works to the public and revrul_71_29 supra recognized that purposes beneficial to the community as a whole have been deemed charitable then open source licensed software private persons are can be a public work you are the copyright holder of some tools code even if an exempt the copyright holders of the portion of tools code you do not own organization copyright holder retained sufficient ownership rights via its open source license to satisfy the public ownership requirement of public works software cannot satisfy other essential tax characteristics the charitable purpose underlying public works is to provide the community ordinarily provided at public expense see restatement supra scott and with facilities ascher supra software is not a facility nor is it ordinarily provided at public expense the fact that digital goods can after development be duplicated ad infinitum at a price approaching zero does not satisfy this tax characteristic under copyright law dedicating certain works to the public appears to include mere licensing to the public that does not divest the copyright holder of all right title and interest to the work see 535_f3d_1373 fed cir as noted above complete public ownership is an essential tax characteristic of public works within that term’s meaning under sec_501 therefore even though you are the copyright holder to a portion of tools code the portion of the tools code owned by private persons cannot be a public work within the meaning of sec_501 because open source software fails each of these essential tax_attributes of public works you do not qualify under sec_501 as an organization erecting or maintaining public buildings monuments or works within the meaning of sec_1_501_c_3_-1 publishing source code object code and user manuals is not educational you also claim that you are entitled to exemption because you engage in educational activities by publishing developing maintaining and updating source code object code user guides manuals and wikis these activities related to free and open source software enables people to learn how software actually works however these activities are not educational because you do not instruct or train people sec_1_501_c_3_-1 defines educational as the instruction or training of the individual for the purpose of improving or developing his capabilities or the instruction of the public on subjects useful to the individual and beneficial to the community unlike the organizations in rev ruls and supra which provided instructional training lectures workshops exhibits and presentations your method is first the to publish the tools source code with user manuals without any additional activity purpose of source code is so that people can modify the code and compile it into object code that controls a computer to perform tasks anything learned by people studying the source code is incidental second the purpose of publishing object code is so that users can avoid compiling the source code and just install the program on their computer third the purpose of the user manuals is to provide information about your product to the public source code object code and user manuals you are not providing training or instruction like the organizations in revrul_65_2 revrul_66_179 or revrul_66_255 supra by publishing you are similar to the organization described in 73_tc_717 because you provide a product with an insubstantial amount of classes lectures or instructional materials the organization in syrang aero club inc provided airplanes for use without any classes lectures or instructional materials even though you provide user guides on your website you do not provide any formal or informal instruction on how to use the tools or other open source software accordingly your activities are not educational within the meaning of sec_1_501_c_3_-1 scientific purposes developing open source software is an activity ordinarily carried on as an incident to commercial or industrial operations you also claim to qualify for tax-exemption as a scientific research organization for your activities related to the continued research_and_development of the tools to qualify as a sec_501 scientific research organization an organization must engage in scientific research the scientific research must not include activities that are incident to commercial or industrial operations and the scientific research must be undertaken in the public's interest see sec_1_501_c_3_-1 the information you have provided shows that you are developing software far beyond the point where research principles if any are established you are manufacturing products ready for use to the extent you are testing the software you are just fixing errors in programming and not testing to validate scientific hypotheses these activities can best be described as routine product development which are a type incident to commercial operations your self-described activities of developing and improving the tools are also similar to the two organizations described in rev ruls and supra in that you are engaging in routine software design development testing and distribution similar to that which a commercial software company engages in to create new products or adapt their products to new uses in order to be competitive in the market in fact you describe your tools as a no-cost alternative to high-cost systems created by for-profit companies which places you in direct competition with those companies as such your activities are incidental to commercial operations and do not further a sec_501 scientific purpose to the extent that your research if any is scientific research it does not benefit the public you do not publish the results of scientific research rather you make the tools source code object code and documentation not the results of your research if any available to the public the release of the tools software’s source code is akin to the release of a commercial product and the release of object code is just like the release of a commercial product not like the publication of scientific research therefore your software development is not directed to benefiting the public you have failed to describe what scientific research you conduct what research methods you use and why they constitute scientific research within the meaning of the regulations you have failed to show that the tools are not incident to commercial or industrial operations you have not shown that developing the tools is in the public interest within the meaning of sec_501 you have only stated that a free and open software project creates a public domain of technical knowledge anyone can learn from and use substantially_all of your activity is designing and developing specific software accordingly you are not a scientific research organization exempt under sec_501 conclusion based on the foregoing we have determined that you were formed for the purpose of creating developing and publishing a specific product substantially_all of your activities do not serve a charitable_class further an educational purpose or further a scientific purpose therefore you are not operated exclusively for exempt purposes described in sec_501 you have the right to file a protest if you believe this determination is incorrect to protest you must submit a statement of your views and fully explain your reasoning you must submit the statement signed by one of your officers within days from the date of this letter we will consider your statement and decide if the information affects our determination your protest statement should be accompanied by the following declaration under penalties of perjury declare that have examined this protest statement including accompanying documents and to the best of my knowledge and belief the statement contains all the relevant facts and such facts are true correct and complete you also have a right to request a conference to discuss your protest this request should be made when you file your protest statement an attorney certified_public_accountant or an individual enrolled to practice before the internal_revenue_service may represent you want representation during the conference procedures you must file a proper power_of_attorney form_2848 power_of_attorney and declaration of representative if you have not already done so for more information about representation see publication practice_before_the_irs and power_of_attorney all forms and publications mentioned in this letter can be found at www irs gov forms and publications if you if you do not file a protest within days you will not be able to file a suit for declaratory_judgment in court because the internal_revenue_service irs will consider the failure to protest as a failure to exhaust available administrative remedies sec_7428 provides in part that a declaratory_judgment or decree shall not be issued in any proceeding unless the tax_court the united_states court of federal claims or the district_court of the united_states for the district of columbia determines that the organization involved has exhausted all of the administrative remedies available to it within the irs if you do not intend to protest this determination you do not need to take any further action if we do not hear from you within days we will issue a final adverse determination_letter that letter will provide information about filing tax returns and other matters please send your protest statement form_2848 and any supporting documents to this address internal_revenue_service constitution ave n w washington dc you may also fax your statement using the fax number shown in the heading of this letter you fax your statement please call the person identified in the heading of this letter to confirm that he or she received your fax if if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely michael seto manager exempt_organizations technical
